Case 2:19-cv-17721-BRM-ESK Document 19-6 Filed 06/11/20 Page 1 of 19 PageID: 264




                         EXHIBIT 3
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page12of
                                                               of18
                                                                  19PageID:
                                                                    PageID:169
                                                                            265
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page23of
                                                               of18
                                                                  19PageID:
                                                                    PageID:170
                                                                            266
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page34of
                                                               of18
                                                                  19PageID:
                                                                    PageID:171
                                                                            267
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page45of
                                                               of18
                                                                  19PageID:
                                                                    PageID:172
                                                                            268
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page56of
                                                               of18
                                                                  19PageID:
                                                                    PageID:173
                                                                            269
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page67of
                                                               of18
                                                                  19PageID:
                                                                    PageID:174
                                                                            270
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page78of
                                                               of18
                                                                  19PageID:
                                                                    PageID:175
                                                                            271
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page89of
                                                               of18
                                                                  19PageID:
                                                                    PageID:176
                                                                            272
Case
 Case2:19-cv-17721-BRM-ESK
      2:19-cv-17721-BRM-SCMDocument
                            Document19-6 Filed 05/28/20
                                      18 Filed 06/11/20 Page
                                                        Page 9
                                                             10ofof18
                                                                    19PageID:
                                                                       PageID:177
                                                                               273
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page10
                                                             11of
                                                                of18
                                                                   19PageID:
                                                                     PageID:178
                                                                             274
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page11
                                                             12of
                                                                of18
                                                                   19PageID:
                                                                     PageID:179
                                                                             275
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page12
                                                             13of
                                                                of18
                                                                   19PageID:
                                                                     PageID:180
                                                                             276
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page13
                                                             14of
                                                                of18
                                                                   19PageID:
                                                                     PageID:181
                                                                             277
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page14
                                                             15of
                                                                of18
                                                                   19PageID:
                                                                     PageID:182
                                                                             278
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page15
                                                             16of
                                                                of18
                                                                   19PageID:
                                                                     PageID:183
                                                                             279
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page16
                                                             17of
                                                                of18
                                                                   19PageID:
                                                                     PageID:184
                                                                             280
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page17
                                                             18of
                                                                of18
                                                                   19PageID:
                                                                     PageID:185
                                                                             281
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-6 Filed05/28/20
                                     18 Filed  06/11/20 Page
                                                        Page18
                                                             19of
                                                                of18
                                                                   19PageID:
                                                                     PageID:186
                                                                             282
